United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 16, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-41013
                         Summary Calendar



BRYAN KEITH KANGAS,

                                         Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                         Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-02-CV-228
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bryan Keith Kangas (Kangas), Texas prisoner # 824966,

appeals the district court’s dismissal of his application for

writ of habeas corpus under 28 U.S.C. § 2254.   Kangas filed the

application to challenge his 50-year sentence for injury to a

child.   The district court granted a certificate of appealability

(COA) on whether Kangas’s delayed receipt of the state court’s

notice regarding the denial of his application for state habeas

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41013
                                -2-

relief could equitably toll the one-year statute of limitations

under the Antiterrorism and Effective Death Penalty Act (AEDPA).

     This court reviews a district court’s decision whether to

apply equitable tolling for abuse of discretion.   Fisher v.

Johnson, 174 F.3d 710, 713 (5th Cir. 1999).   The AEDPA’s statute

of limitations may be equitably tolled, but only in “rare and

exceptional circumstances.”   Felder v. Johnson, 204 F.3d 168,

170-171 (5th Cir. 2000).   The state’s delay of nine days in

transmitting the notice of the court’s action on Kangas’s

application for state habeas relief, in combination with Kangas

waiting until only three days remained in the statutory period to

file his state writ application, does not constitute a “rare and

exceptional circumstance” warranting equitable tolling.     See Ott

v. Johnson, 192 F.3d 510, 514 (5th Cir. 1999).   Therefore, the

judgment of the district court dismissing Kangas’s § 2254

application is AFFIRMED.